UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

-V- No. 17-cr-495-11 (RJS)
ORDER

TYRON TROTMAN,

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

The Court is in receipt of the attached letter from Defendant Tyron Trotman requesting that
the Court advise him as to the amount of time remaining on his federal prison term, On January
9, 2019, the Court sentenced Mr. Trotman to 60 months’ imprisonment, “to include credit for time
served dating back to July 3, 2017.” (Doc. No. 317.) However, the calculation of a prisoner’s
prior custody credit, good time credit, and release date is left to the Federal Bureau of Prisons. See
18 U.S.C. §§ 3585 & 3624; United States v. Wilson, 503 U.S. 329, 333 (1992). Accordingly, any
questions Mr. Trotman may have concerning the amount of time left on his federal term of
imprisonment should be directed, in the first instance, to the Bureau of Prisons.

The Clerk of Court is respectfully directed to mail a copy of this order to Mr, Trotman at
the following address: Northern State Prison, P.O. Box 2300, Newark, NJ 07114. The Court
extends its best wishes to Mr. Trotman and his family.

SO ORDERED.

Dated: June 29, 2021
New York, New York

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
